   

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED srArEs DISTRICT Co RT 00 ‘ ~"1`@
SOUTHERN DISTRICT OF CALIFORNIA .- ‘ ,\_V ,

-' 1 " '.'=.').\-
1"¢-» .\'.-¢

 

i[\_:_i`:_;"' " * ‘ " ' , _` , .`,
United states ofAmerica JUDGMENT lI?NfA- G»RIMINAL C-AsE-- 1 -. : ~
V. ' (For Offenses Committed On or Alter November l, 1987)

Raul CaballerO_GOmez CElSC Nllmb€l`f 3 l 1 8-1'!1_] -22 1 SB-RBB

Elana R. Fo gel
Defendant ’s A!fomey

 

REGISTRATION NO. 79684298 -

THE DEFENDANT:
|Z| pleaded guilty to count(s) 1 Of COmplaint

 

m Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergsl
_8:1325 ILLEGAL ENTRY (Misdemeanor) l

[| The defendant has been found not guilty on count(s)
fl Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

ll Court recommends defendant be deported/removed With relative, charged in case 1

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all flnes, restitution costs and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change 1n the defendant s economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

w

HoNoRABLE RUBEN B. BRooK_s
UNITED sTArEs MAGISTRATE JUDGE

 

3:18-mj-22183-WVG

